UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
IN RE:                                                       :
                                                             :   15-MD-2645 (WHP)
                                                             :   15-MC-2645 (WHP)
KIND LLC “HEALTHY AND ALL                                    :
NATURAL” LITIGATION                                          :
                                                             :   ORDER
                                                             :
                                                             :
This Document Relates to All Actions                         :
                                                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

WILLIAM H. PAULEY III, Senior United States District Judge:

                    Defendant KIND LLC (“KIND”) move to file portions of its Memorandum of Law

in Opposition to Class Certification (ECF No. 143) and certain supporting documents attached as

Exhibits M, N, and O to the supporting Declaration of Dale J. Giali (ECF No. 144) under seal.

This Court has reviewed the proposed redactions and finds that they are narrowly tailored, limited

in scope, and justified to protect KIND’s confidential and proprietary business information. See

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006). Accordingly, Plaintiffs

motion to file under seal is granted.

Dated: March 16, 2020
       New York, New York
